DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the number 74 is used for an electrolytic cell and also for a power supply.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite the limitation acronym “TiMMo” in line 2, without stating what the acronym stands for. Perhaps applicant intended Titanium missed metal oxide. However, it is not clear what is intended, therefore the scope of the claim is unclear and the claim is indefinite. 
Claim 19 recite the limitation acronym “GAC” in line 2, without stating what the acronym stands for. It is not clear what is intended, therefore the scope of the claim is unclear and the claim is indefinite. Perhaps applicant intended granular activated carbon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being (a) (1) by Nobuhiro WO 2016/013234.
 With respect to claims 1, 4, 7, 8, 11, and 14, the Nobuhiro reference discloses and apparatus and method of using the apparatus in figure 6 and the abstract comprising: flowing water through an  he upper electrode 3 and the lower electrode 4, the electrode serving as the cathode is an electrode containing Ti, Pt or other metal mixed with catalyst metals. The electrode pair 5 for electrolysis, iridium oxide is sintered to an electrode made of a 1 mm thick titanium plate having a long side of 8 cm and a short side of 3 cm (referred to as a Ti electrode) and a 1 mm thick titanium plate having a long side of 8 cm and a short side of 3 cm. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro as applied above to claims 1 and 8, further in view of Ding WO 2017/117117 A1.

With respect to claim 3, the Nobuhiro reference does not disclose the use of a power source for the first made and cathode pair and a second power source for the second anode and cathode pair. 
However, the Ding reference discloses in paragraphs such as 00267 the use of dual power sources 442 and 444 used to power multiple electrodes to provide electrooxidation to the to be treated water or aqueous solution. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Nobuhiro reference and use dual power sources, since they would provide the expected result of providing oxidative treatment to the water, or aqueous environment as evidenced by Ding.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro as applied above to claims 1 and 8, further in view of Wang CN 106145469.
With respect to claims 5-6, and 12-13, the Nobuhiro reference does not disclose the use of carbon or mixed metal oxide electrodes. 
 Wang reference discloses the use of titanium mixed metal oxide anodes and carbon cathodes to treat water and create oxidation of said water. The titanium anode is coated with titanium, ruthenium oxide coating; the cathode sheet 4 is made of carbon, disclosed in the description of figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Nobuhiro reference and use metal oxide anodes and carbon cathodes, since they would provide the expected result of providing oxidative treatment to the water, or aqueous environment as evidenced by Wang.
Allowable Subject Matter
s 2, 9-10, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not suggest nor fairly disclose a plug-flow electrochemical reactor comprising: a wireless 3D carbon electrode disposed in the cavity between anodes and the cathodes of the first and the second pair; wherein the first and the second anode and cathode pairs are collectively operative to apply a 2D electric field in at least one of a horizontal direction and a vertical direction with respect to the cavity.
The prior art does not suggest nor fairly disclose the applied 2D electric field is generated by one or more voltages each less-than-or-equal-to 1.1 V.
The prior art does not suggest nor fairly disclose modulating a first electrical current flowing through a first pair of the two anode and cathode pairs via a first electrical power source electrically coupled to the first pair; and modulating a second electrical current flowing through a second pair of the two anode and cathode pairs via a first electrical power source electrically coupled to the second pair.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774